Citation Nr: 1744778	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  15-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to a rating in excess of 10 percent for residuals of right knee lateral collateral ligament sprain and arthroscopic meniscectomy.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1997 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In August 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  

The Veteran has raised the issue of whether he was unemployable due, in part, to his service-connected right knee disability, which is part and parcel to the issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's recurrent acromioclavicular separation is proximately due to his service-connected right knee disability.

2.  The Veteran's residuals of right knee lateral collateral ligament sprain and arthroscopic meniscectomy have manifested with painful motion and frequent episodes of locking, pain, and effusion.

3.  Since December 30, 2010, the Veteran's service-connected disabilities have precluded substantially gainful employment consistent with his occupational and education experience.

CONCLUSIONS OF LAW

1.  Recurrent acromioclavicular separation was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for a 20 percent rating for right knee lateral collateral ligament sprain and arthroscopic meniscectomy on the basis of locking, pain, and effusion been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2016).

3.  The criteria for a 10 percent rating for right knee lateral collateral ligament sprain and arthroscopic meniscectomy on the basis of limitation of flexion been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

4.  Since December 30, 2010, the criteria for a TDIU have been met.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for right shoulder disability, which he contends is proximately due to his right knee disability.  Specifically, he reports that, in 2008, his right knee gave way while riding a bicycle, causing him to miss the pedal and lunge over the handlebars and land on his right shoulder.  A friend who witnessed the accident confirmed that the Veteran's knee appeared to have given way, triggering the accident.  See Statement (November 17, 2008).

The Veteran was taken to the emergency room and subsequently underwent surgical repair for recurrent acromioclavicular separation of the right shoulder.  See, e.g., VA treatment record, Operative Report (March 11, 2009).

Service connection may also be granted for a disability that is proximately due to a service-connected disability.  See 38 C.F.R. § 3.310 (2016). 

Here, it is undisputed that the Veteran's current right shoulder disability was incurred during the reported bicycle accident.  Accordingly, this cause turns on whether the Veteran's service-connected right knee disability caused the accident.

In February 2010, a VA examiner opined that it is less likely than not that the Veteran's service-connected right knee disability caused the accident as there is insufficient evidence of right knee instability that would justify the claim that he fell from the bike because his knee gave out.

The Board finds that the examiner's opinion is minimally probative as it fails to consider whether other symptoms, such as locking or severe pain, could have caused the accident.  Significantly, while VA examinations and treatment records consistently show no evidence of lateral instability or subluxation, they show frequent episodes of locking and joint pain that result in instability and difficulty walking.  See, e.g., VA examination (September 2017).  The Board finds that the consistent report from the Veteran and witnesses that his right knee problems caused the bicycle accident is credible in light of the well-established fact that his right knee disability causes difficulty walking and instability of station.  Thus the Board finds that the Veteran's right knee disability caused the bicycle accident that resulted in the Veteran's current recurrent acromioclavicular separation.  As such, the Board finds that the Veteran's current recurrent acromioclavicular separation is proximately due to his service-connected right knee disability.  In sum, service connection for recurrent acromioclavicular separation is warranted.

Right Knee Disability

The Veteran seeks a rating in excess of 10 percent for residuals of right knee lateral collateral ligament sprain and arthroscopic meniscectomy, which have been rated under Diagnostic Code 5259 since October 14, 2008.

The Veteran seeks separate ratings for instability and limitation of motion.  See, e.g., Board hearing transcript (August 2017).

For the reasons outlined below, the Board finds that the Veteran's right knee symptomatology warrants a 20 percent rating under Diagnostic Code 5258 (dislocated semilunar cartilage) and a separate 10 percent disabling under 5260 (limitation of flexion).

Disabilities of the knee are rated under Diagnostic Codes 5256 to5263.  Initially, the Board finds that Diagnostic Codes 5256, 5262, and 5263 are not applicable as there is no lay or medical evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum.  Accordingly, this case focuses on Diagnostic Codes 5257, 5258, 5289, 5260, and 5261.

Diagnostic Codes 5257, 5258, and 5259 each contemplate symptoms of instability of the knee.  It is well established that separate evaluations are not warranted under Diagnostic Code 5257, 5258, and 5259 as such would result in impermissible pyramiding, that is, rating the same symptom under two separate codes.  See VBA Manual M21-1, III.iv.4.A.3.h.; 38 C.F.R. § 4.14 (2016).

The Veteran's right knee disability is currently rated 10 percent disabling under Diagnostic Code 5259 on the basis of symptomatic removal of semilunar cartilage.  A 10 percent rating is the maximum rating under this Code.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Higher ratings are potentially warranted under Diagnostic Code 5257, on the basis of instability, and Diagnostic Code 5258, on the basis of dislocated semilunar cartilage.

Here, the Board finds that a separate rating under Diagnostic Code 5258 is appropriate as it specifically contemplates the symptoms of the Veteran's knee disability, that is, frequent episodes of locking, pain, and effusion or swelling associated with the meniscal cartilage.  See, e.g., VA examinations (December 2008, February 2010); Disability Benefits Questionnaire (September 2017).  In contrast, Diagnostic Code 5257 is not applicable as the medical evidence of record consistently indicates that the Veteran does not have lateral instability or subluxation.  See, e.g., VA examinations (December 2008, February 2010, May 2017); Disability Benefits Questionnaires (November 2016; September 2017).  While the Board acknowledges that the Veteran is competent to report symptoms of giving way and instability, it finds that he has not demonstrated the requisite medical expertise to differentiate between symptomatic meniscal cartilage and lateral instability and subluxation.  Indeed, both conditions manifest similar symptoms but stem from muscle, joint, and ligament processes that are not diagnosable through personal observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Accordingly, the Board defers to the expertise of the examining medical professionals, who consistently agreed that lateral instability and subluxation are not present in the right knee.  As such, a separate rating under Diagnostic Code 5257 is not applicable.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion.  The Board finds that a 20 percent rating under Diagnostic Code 5258, the maximum rating under that Code, is warranted as the lay and medical evidence of record clearly shows frequent episodes of locking, pain, and effusion/swelling.  See, e.g., VA examinations (December 2008, February 2010); Disability Benefits Questionnaire (September 2017); Board hearing (August 2017).

Finally, the Board finds that the Veteran's current right knee disability, currently rated under Diagnostic Code 5259, is to be reevaluated under Diagnostic Code 5258 as it more nearly approximates the Veteran's symptomatology and provides for a higher rating without resulting in impermissible pyramiding.

With respect to limitation of motion, the medical evidence of record shows that, at worst, right knee flexion has been limited to 80 degrees and extension has been limited to 0 degrees, to include based on estimated lost range of motion due to pain and other factors during flare-ups.  See, e.g., Disability Benefits Questionnaire (November 2016).  Significantly, noncompensable ratings for flexion and extension require at least limitation to 60 degrees and 5 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  However, for disabilities involving the musculoskeletal system, including the knees, a minimum compensable rating is warranted for complaints of painful motion.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

In this case, it is undisputed that the Veteran's right knee disability causes painful motion of the right knee joint.  Accordingly, the Board finds that a separate 10 percent disability rating is warranted under Diagnostic Code 5260, on the basis of limitation of flexion.   The Board notes that a separate compensable rating is not warranted for painful extension as 38 C.F.R. § 4.59 only provides a single compensable rating for painful motion of each joint, here, the right knee joint.  Additionally, during the August 2017 Board hearing, the Veteran and his attorney representative agreed that a separate, 10 percent rating for painful motion and a separate rating for symptoms of instability would satisfy his appeal as it pertains to the right knee disability.  See Board hearing, 8-9 (August 2017).

In sum, the Board finds that a 20 percent rating under Diagnostic Code 5258 and a separate 10 percent rating under Diagnostic Code 5260 for the right knee disability is warranted.

TDIU

The Veteran seeks entitlement to a TDIU.  He contends that he has been unable to maintain substantially gainful employment since May 2007.  See, e.g., VA Form 8940 (March 28, 2017).

For the reasons discussed below, the Board finds the evidence establishes that a TDIU from December 30, 2010, is warranted.

Initially, the Board finds that the Veteran's service-connected disabilities have satisfied the schedular criteria set forth in 38 C.F.R. § 4.16(a) since December 30, 2010, the effective date of his service-connected psychiatric disorder.  Prior to December 30, 2010, the Veteran was in receipt of a total 10 percent rating based on his right knee disability.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Historically, since 1999, the Veteran has worked has worked intermittently as a laborer for 2 to 3 month periods.  His longest and most recent employment was as a 10 month stent as a truck driver for the Federal Emergency Management Agency (FEMA), which ended in 2013.  See VA Form 8940 (March 28, 2017); Board hearing, 14-5 (August 2017).  His work with FEMA was part of a work assignment program for welfare recipients.  In fact, the Veteran has not earned more than $10,000.00 in one year.  See VA Form 8940 (March 28, 2017).  Based on this evidence, the Board finds that the Veteran has not held substantially gainful employment during the pendency of the appeal.  Accordingly, this case turns on whether his unemployment has been due to his service-connected disabilities.

The Veteran's claim for TDIU stems from the October 19, 2009, increased rating claim on appeal.  The Board finds that since December 30, 2010, the Veteran's service-connected disabilities, namely his service-connected psychiatric disorder, rated 70 percent disabling, have been of such nature and severity so as to preclude substantially gainful employment.  Specifically, the Veteran testified that his service-connected psychiatric disorder makes it nearly impossible to work with others due to explosive anger; lack of sleep for days on end; and suicidal, homicidal, and violent ideation.  See Board hearing, 18-19 (August 2017).  Prior to December 30, 2010, the Veteran's sole service-connected disability was his right knee disability, which was rated 10 percent disabling.  Even considering the functional impact of pain and locking on his ability walk, stand, and perform physical activities, the Board finds that such was not so severe as to preclude employability in and of itself.  In this regard, the Veteran was able to perform employment, albeit not substantially gainful, as a laborer until December 2013, without time lost from illness.  See VA Form 8940 (March 28, 2017).  After resolving any doubt in the Veteran's favor, the Board finds that his service-connected psychiatric disorder has compounded the impact of his service-connected right knee disability so as to preclude substantially gainful employment.  As service connection for his psychiatric disorder was not in effect until December 30, 2010, such is the earliest effective date for a TDIU.  In sum, a TDIU from December 30, 2010, is warranted.


ORDER

Service connection for recurrent acromioclavicular separation is granted.

Subject to the law and regulations governing payment of monetary benefits, a 20 percent rating under Diagnostic Code 5258 for the Veteran's right knee lateral collateral ligament sprain and arthroscopic meniscectomy is warranted.

Subject to the law and regulations governing payment of monetary benefits, a 10 percent rating under Diagnostic Code 5260 for the Veteran's right knee lateral collateral ligament sprain and arthroscopic meniscectomy is warranted.

Subject to the law and regulations governing payment of monetary benefits, an award of a TDIU is granted effective December 30, 2010.




____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


